IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,208-01


                            EX PARTE FLOYD WOODS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 241-1074-14-A IN THE 241ST DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam.

                                             ORDER

        Applicant pleaded guilty to unlawful possession of a firearm by a felon and was sentenced

to eighteen years’ imprisonment. He was also convicted in Smith County cause number 241-1073-

14 for felon in possession of a firearm, but has not filed an application for writ of habeas corpus in

that cause number. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that trial counsel was ineffective for failing to

challenge a possible double jeopardy violation. Applicant has alleged facts that, if true, might entitle

him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim.

App. 2013). Accordingly, the record should be developed. The trial court is the appropriate forum
                                                                                                       2

for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claim. In developing the record, the trial court may use any means

set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC . art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact as to whether counsel considered objecting to

Applicant’s two convictions on the basis of double jeopardy and if not, why not. The trial court shall

also make findings as to what concessions, if any, the State made in exchange for Applicant’s open

guilty plea. The trial court shall make findings of fact and conclusions of law as to whether trial

counsel’s performance was deficient and Applicant would have insisted on a trial but for counsel’s

alleged deficient performance. The trial court may make any other findings and conclusions that it

deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: February 9, 2022
Do not publish